Title: From Thomas Boylston Adams to Joseph Barlow Felt, 14 August 1826
From: Adams, Thomas Boylston
To: Felt, Joseph Barlow


				
					Dear Sir.
					Quincy August 14th. 1826
				
				I send herewith a printed list of Books missing from “the Adams Library of the Town of Quincy,”  for the purpose of ascertaining the fact whether any of them are to be found among those of our friend and relative W. S. Shaw Esqr.The long intimacy and the familiar intercourse of Mr: Shaw with my family, and his former relationship with my Father gave him all the priveleges of one of the family, and has endeared him to memory; I therefore think you will facilitate the gratification of this request, by inspecting his library and papers on purpose to ascertain if any may be discovered which rightfully belong to me or my Father or my Brother, J Q Adams.I can at present identify only one work in the French language, in Seventeen Volumes duodecimo, one of which I yet possess, the title of which is “Bibliothèque Amusante,” Printed à Londres—1781. This set I lent to Mr Shaw, several years ago and wish to have restored, with any other you may find having my name in it, excepting Suetonius translated in French which I exchanged with him for a Law-book—Many loose letters and papers are missing, but unless it be an original letter of Mr Jefferson to my Father, of the year 1822 or 3. I think of no other, but should any turn up, be so good as to put them aside.There are two or three Volumes here with Mr Shaw’s name in them, which will be delivered at your request—They are numbered with other books, but can be easily culled out.Present me kindly and affectionately to Mrs Felt—and accept the assurance of the friendly regards of Dr Sir / Your very Ob: Servt
				
					Thomas B Adams—
				
				
			